Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Priority
This application makes reference to or appears to claim subject matter disclosed in Application No. 13/123,255, filed April 8, 2011, which is the U.S. national phase of International Application No. PCT/SE2009/000454, filed Oct. 12, 2009, which designated the U.S. and claims the benefit of U.S. Provisional Application Nos. 61/202,406, 61/202,393, 61/202,405, 61/202,404, 61/202,407, filed on Feb 25, 2009, and the benefit of U.S. Provisional Application Nos. 61/202,382, 61/202,383 and 61/202,380 filed on Feb 24, 2009, and the benefit of U.S. Provisional Application Nos. 61/213,157, 61/213,155, 61/213,158 and priority from Swedish patent application nos. 0802142-0, 0802144-6, 0802143-8, 0802139-6, 0802140-4, 0802141-2, 0802146-1, 0802150- 3, 0802157-8, 0802135-4 and 0802136-2 all filed Oct. 10, 2008. 

If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. See 37 CFR 1.78(a)(4) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d)(3) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). This time period is not extendable and a failure to submit the reference required by 35 U.S.C. 119(e) and/or 120, where applicable, within this time period is considered a waiver of any benefit of such prior application(s) under 35 U.S.C. 119(e), 120, 121, 365(c), and 386(c). A benefit claim filed after the required time period may be accepted if it is accompanied by a grantable petition to accept an unintentionally delayed benefit claim under 35 U.S.C. 119(e)  (see 37 CFR 1.78(c)) or under  35 U.S.C. 120, 121, 365(c), or 386(c) (see 37 CFR 1.78(e)). The petition must be accompanied by (1) the reference required by 35 U.S.C. 120 or 119(e) and by 37 CFR 1.78 to the prior application (unless previously submitted), (2) the 
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under  37 CFR 1.78 and the petition fee under  37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with  37 CFR 1.78  by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.
Here, because the initial ADS filed on 6/1/20 was improper (e.g. wasn’t properly signed), none of the information submitted on the ADS is recognized e.g., the filing receipt on 6/17/20 shows that there is no domestic or foreign priority recognized.  
Thus, the applicant must file a corrected ADS submitted in response, that corrected ADS needs to have everything underlined because since everything is new since nothing has been recognized. As the 12/17/20 M327 Notice states, “For information being changed relative to the information already of record, additions must be shown with underlining, and deletions must be shown with strike-through or brackets. See 37 CFR 1.76(c)(2).”
None of the applicant’s submitted corrected ADSs, including the 12/17/20 ADS, are properly marked up because none of them have the priority information underlined, which is all considered new since it is not information already of record because it is not shown on the filing 
Further, domestic benefit claims and foreign priority claims must be made within the later of 4 months from the actual filing date of the later-filed application or 16 months from the filing date of the prior-filed application (except in design applications). A petition to accept an unintentionally delayed benefit or priority claim is required after the 4/16 month time period (decided by the Office of Petitions). Since we are after the 4/16-month time periods, the correction will require a petition for unintentionally delayed benefit or priority claim.  Applicant must also file a petition and the properly marked up ADS. 
At the moment, the effective filing date of the claims in this application is 6/1/20.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second force transferring part that slides along the diaphragm must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 71-83 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10668196. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite the essentially the same structure as the instant Application while the instant claims also recite creating an incision in the diaphragm. Since the patented claims recite the passage of the diaphragm passing part through the diaphragm, it would have been obvious to a person of ordinary skill in the art at the effective filling date to first form an incision in the diaphragm before passing through the diaphragm passing part. Therefore, the instant claims are an obvious variant of the patented claims rendering the instant claims unpatentable.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 76-78 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 76, line 1 recites “a second force transferring part…while sliding against the thoracic diaphragm” renders the claim indefinite. It is unclear how the second force transferring part is also sliding against the diaphragm. The specification does not describe how the second force transferring part slides against the diaphragm and the drawings do not illustrate this 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 71-83 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forsell (US 2011/0196483).
Regarding claim 71, Forsell discloses a surgical or laparoscopic method of creating and maintaining an opening in the thoracic diaphragm of a patient, said method comprising the steps of: -creating an incision in the thoracic diaphragm and thereby creating an opening in the thoracic diaphragm ([0540]), - placing a diaphragm passing part (502, 502a and 502b) in said opening created in the thoracic diaphragm, passing from the abdomen, through the thoracic diaphragm at the pericardial contacting section, into the pericardium(best illustrated in figure 100); wherein the step of placing said diaphragm passing part comprises placing a force transferring part (502, figure 107) of the diaphragm passing part in contact with the thoracic diaphragm, the force transferring part being adapted to, by motion of the force transferring part, 
Regarding claim 72, Forsell further discloses  wherein said method further comprises the steps of: - placing an operation device (best illustrated in figure 100, 519b) on the abdominal side of the thoracic diaphragm, - placing a heart help device (best illustrated in figure 100), [0559], the heart help device is on the thoracic side) on the thoracic side of the thoracic diaphragm, and - connecting said force transferring part to the operation device and to said heart help device, such that said force transferring part can transfer force from said operation device to said heart help device ([0559]).
Regarding claim 73, Forsell further discloses wherein the step of placing a heart help device comprises the step of placing a heart help device adapted to exert a force on the outside of the heart ([0559]).
Regarding claim 74, Forsell further discloses wherein the step of placing the diaphragm passing part comprises placing the diaphragm passing part such that it assists in the maintaining of the opening created in the thoracic diaphragm by engaging the edges of said opening ([0567]).
Regarding claim 75, Forsell further discloses wherein said force being at least one of a rotating force and a translating force for operating the heart help device ([0559], sliding is a translating force).
Regarding claim 76, Forsell further discloses further comprising the step of placing a second force transferring part (516) of the diaphragm contacting part in contact with the thoracic diaphragm, the second force transferring part being adapted to, by motion of the second force transferring part, transfer force between the abdominal side of the thoracic diaphragm and the thoracic side of the thoracic diaphragm or the pericardium when implanted ([0559])

Regarding claim 78, Forsell further discloses wherein said first and second type of force is selected from a group consisting of: (a) hydraulic force, (b) pneumatic force, (c) rotational mechanical force, and (d) translational mechanical force ([0047]).
Regarding claim 79, Forsell further discloses wherein said force transferring part comprises a conduit (502 is a conduit for translation of force), figure 100 adapted to transfer hydraulic or pneumatic force ([0559]).
Regarding claim 80, Forsell further discloses wherein said conduit comprises a first and second portion (arms 515 and 516), said first portion being connected with the operation device (figure 100), and said second portion being connected with the heart help device.
Regarding claim 81, Forsell further discloses wherein the operation device comprises a hydraulic pump adapted to create hydraulic force (519b, [0559]).
Regarding claim 82, Forsell further discloses wherein the operation device comprises an pneumatic pump adapted to create pneumatic force (519b, [0559]).
Regarding claim 83, Forsell further discloses wherein the diaphragm passing part comprises a pericardial drainage device (982, [0548]) for draining a fluid from the pericardium of a patient, and wherein said pericardial drainage device comprises a conduit (981), said conduit comprising a first and second section, at least a portion of said first section being adapted to receive a fluid inside of said pericardium (upper opening of the conduit), and said second section of said conduit being positioned in the abdomen of the patient (best illustrated in figure 97b), thereby enabling the exhaust of said fluid received from said pericardium through at least a portion of said second section ([0548]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Igo (US 5634895) discloses an apparatus and method for transpericardial delivery of fluid
Shahinpoor (US 20030032855) discloses an electrically-controllable multi-fingered resilient heart compression devices
Rubenstein (US 6689085) discloses a shunting device going through the diaphragm
Burnett (US 7311690) discloses an implantable fluid management system for the removal of excess fluid
Snyders (US 6095968) discloses a heart assist device going through the diaphragm
Kiser (US 2007/0083082) discloses a trans-diaphragm device for accessing a body cavity
Vanden Hoek (US 6293906) discloses a heart constraint jacket

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/Examiner, Art Unit 3781